Gose, J.
(dissenting) — It was not necessary to offer evidence to show that one is more liable to fall when descending a smooth, slippery inclined plane than when walking over a smooth, slippery level. That fact is one of common knowledge. The danger necessarily increases as the grade increases. When a sidewalk is laid at such a grade as to render travel upon it unsafe, its maintenance without cleats or other safeguard is a negligent act. It requires neither evidence nor argument to prove that a smooth surfaced sidewalk laid upon a grade of approximately 13 per cent is unsafe and dangerous. That fact is so obvious, as I view it, that evidence can neither emphasize nor weaken its force. Nor was it necessary to prove that others had fallen. The inference to be drawn from the majority opinion is that the first traveler who fell, or perhaps the first half dozen who were so unfortunate as to fall and sustain injuries, could have no re*625dress, but tbat those who later fell and who could prove the misfortune of their brethren could recover. The city laid and maintained the walk and knew its condition. To my mind, its negligence is apparent. The appellant testified that he did not observe the frost, which was a light one, before he fell. He is therefore not chargeable with contributory negligence. I therefore dissent.